DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 11/16/2020. Claims 1-15 are currently pending, with claims 1 and 7 amended and claims 13-15 new.

Response to Arguments
Applicant’s arguments, see the response, filed 11/16/2020, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 08/17/2020 has been withdrawn in light of amendments to the claims.
Applicant's arguments filed 11/16/2020, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments on page 6 of the response, it is contended that using the finger gauge (i.e. as seen on page 68 of the Visual Inspection Handbook) teach and suggest a verification step in that finger gauge may be sized to conformity levels (i.e. as cited in admitted prior art) and thus may be used to verify if an extent of the coating is within or out of limits. This would be much like the finger gauge checking if an extent of the weld, as in the Visual Inspection Handbook, is within predetermined limits. In response to further arguments that “…the Visual Inspection Handbook is used to measure the dimension of the weld (and in particular of an end melt)….It is not used to identify a non-conformity directly by a visual .
In further response to arguments on page 7 of the response, it contended that while the bridge cam may be used to provide direct measurements the finger gauge is predetermined sized to visually determine if a weld is within limits (i.e. as seen on page 68 of the Visual Inspection Handbook). Similarly, a finger gauge may be predetermined sized (i.e. according to conformity levels of the admitted prior art) to determine if the coating as welded on the blade of Boudereau if to conformity or not to conformity. The devices as taught in the Visual Inspection Handbook is used to verify aspects of a welded element including the size of the welded of the welded elements or size of defects of welded elements. Furthermore, as further taught by applicant admitted prior art certain sizes of a defect may be deemed to be within acceptable levels. Thus the devices (i.e. such as finger gauge) as taught by the Visual Inspection Handbook may be configured to determine size of a defect and such configuration being determined by known conformity levels as in the admitted prior art.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12, and 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,509,736 to Boudereau et al. (Boudereau) in view of in view of Welder’s Visual Inspection Handbook, May 2013 (Visual Inspection Handbook).
In Reference to Claim 1
Boudereau discloses a method for producing (i.e. as in forming portions of a blade 1, see abstract) a metal bladed element (i.e. 1) of a turbine engine (i.e. see col 1, ll 8-13), the method comprising:
producing the bladed element (i.e. the element 1, as seen in figures, formed and to be used in turbine);
depositing (i.e. see abstract and col 3, ll 56-60 and col 2, ll 14-20 the depositing done by welding) a coating (i.e. 93CC) comprising a wear-proof material (i.e. anti-wear material, see col 3, ll 56-60) on at least one portion (i.e. portion 93C) of the bladed element (i.e. 1); and 
verifying, (i.e. in detecting defects in bladed element, see col 5, ll 49-52), conformity (i.e. as being free of defects, cracks, see col 5, ll 49-52) of the coating (i.e. 93CC). 
Boudereau does not explicitly teach visually verifying by implementing a verification element on the bladed element, wherein a non-conformity of the coating is concealed by the verification element when the non-conformity has at least one 
The Visual Inspection Handbook is also related to the inspection of welded components (i.e. such as those seen in the figures of this document), as the claimed invention, and teaches verifying, visually, (i.e. visually inspecting for defects in a weld, see page “i”, such as undercuts and overlaps in angled connected parts, see page 12, or size of a weld, see page 68) by implementing a verification element (i.e. such as a bridge cam or finger gauge, see page “i”) on an element (i.e. welded element such as seen on page 1, 12, and 68), wherein a non-conformity (i.e. size of a weld, see page 68 same as if the finger gauge is used to cover an undercut or overlap of angular connected elements if within limits) is concealed (i.e. size of an defect such as an undercut or overlap is within limits as within limits of the admitted prior art of conformity levels and cited on page 3, ll 1-20 of the instant application specification) by the verification element (i.e. such as a finger gauge) when the non-conformity (i.e. size and defects of a welded element such as seen on page 1, 12, and 68) has at least one dimension less (i.e. within limits) than a threshold value (i.e. as cited in admitted prior art of conformity levels on page 3, ll 1-20 of the instant application specification), at least one portion of the non-conformity (i.e. welded element such as seen on page 1, 12, and 68) being exposed (i.e. size of an defect such as an undercut or overlap is out of limits as out of limits of the admitted prior art of conformity levels on page 3, ll 1-20 of the instant application specification) when the at least one dimension is greater (i.e. out of limits) than the threshold value (i.e. as cited in admitted prior art of conformity levels on 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a metal bladed element of a turbine engine of Boudereau by verifying (i.e. checking the anti-wear material or coating of Boudereau for defects), visually (i.e. as taught by the Visual Inspection Handbook using a finger gauge for instance), conformity (i.e. as in checking for defects as taught by Boudereau and by levels of acceptable defects as taught in the admitted prior art) of the coating (i.e. anti-wear material of Boudereau) by implementing a verification element (i.e. such as finger gauge as taught by the Visual Inspection Handbook) on the bladed element (i.e. of Boudereau), wherein a non-conformity (i.e. defects as taught by Boudereau and by levels of acceptable defects as taught in the admitted prior art) of the coating (i.e. of Boudereau) is concealed (i.e. the finger gauge as taught by the Visual Inspection Handbook of a predetermined size would cover the defect if within a certain dimension such as if used to check a weld size or used to check if an overlap is acceptable) by the verification element (i.e. finger gauge as taught by the Visual Inspection Handbook) when the non-conformity (i.e. defects as taught by Boudereau and by levels of acceptable defects as taught in the admitted prior art) has at least one dimension less than a threshold value (i.e. a defect within limits as taught by the admitted prior art), at least one portion of the non-conformity (i.e. defects as taught by Boudereau and by levels of acceptable defects as taught in the admitted prior art) being exposed (i.e. the finger gauge as taught by the Visual Inspection Handbook of a predetermined size and would expose the defect if out of a certain dimension such as admitted prior art), so as to check the deposition of the anti-wear material as joined to turbine blade by welding of Boudereau and using a verifying elements as taught by the Visual Inspection Handbook before the turbine blade of Boudereau is inaccessible for inspection and so that defects are to standard as taught by admitted prior art (i.e. see col 3, ll 56-64 of Boudereau, page “i”, 4, 18 of the Visual Inspection Handbook, and page 3, line 1-20 of the instant application).
To the extent the combination of the prior art does not teach that the verification element conceals or exposes a non-conformity, since applicant has not disclosed that having the verification element at the specific shape and dimensions (i.e. of a non-conformity concealed by or exposed by the verification element) solves any stated problem or is for any particular purpose above the fact that the verification element gauges the size of a non-conformity or defect and it appears that the verification element (i.e. such as a finger gauge) of the Visual Inspection Handbook would perform equally well with a shape and having the dimensions as claimed by applicant, it would have been an obvious matter of design choice to modify the verification element of the Visual Inspection Handbook as modifying of the method of Boudereau by utilizing the specific shape and dimensions as claimed for the purpose of checking the size of a non-conformity or defect to be within or out of limits.
In Reference to Claim 2
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 1, further comprising machining (i.e. see col 5, ll 40-43 of 
In Reference to Claim 3
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 1, wherein the bladed element (i.e. 1 of Boudereau) comprises side edges (i.e. 93 of Boudereau) configured to interlock with side edges (i.e. 93 of Boudereau) of other identical bladed elements (i.e. others of 1 of Boudereau, not shown, see also col 1, ll 37-41), these side edges (i.e. 93 of Boudereau) having at least partially one of a V-shaped hollow-shape (i.e. see 93B and 93C in figure 2 of Boudereau) comprising first and second edge portions (i.e. 93C and of 93B of Boudereau) of which the first edge portion (i.e. 93C of Boudereau) comprises the coating (i.e. of 93CC of Boudereau).
In Reference to Claim 4
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 3, wherein the coating (i.e. of 93CC of Boudereau) is deposited in a cavity (i.e. of 93C of Boudereau) of the first edge portion (i.e. 93C of Boudereau).
In Reference to Claim 5
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 4, wherein the verification element (i.e. the finger gauge as taught by the Visual Inspection Handbook as seen on page 24 and 68) is supported against the second edge portion (i.e. 93B and to size a weld as taught by the Visual admitted prior art of conformity levels and cited on page 3, ll 1-20 of the instant application specification) the non-conformity (i.e. size and defects of a welded element such as seen on page 1, 12, and 68), when the non-conformity (i.e. size and defects of a welded element such as seen on page 1, 12, and 68) has at least one dimension less (i.e. within limits) than the threshold value (i.e. as cited in admitted prior art of conformity levels on page 3, ll 1-20 of the instant application specification).
In Reference to Claim 6
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 5, wherein the at least one dimension is a maximum distance (i.e. size of the defect such as cracks, overlap, underfill, incomplete fusion, undercut of a weld as taught by the Visual Inspection Handbook) measured between the end of the coating (i.e. 93CC, Boudereau) and an end closest (i.e. size of the defect such as cracks, overlap, underfill, incomplete fusion, undercut of a weld as taught by the Visual Inspection Handbook which can be at an end, see page 24 or size a certain dimension of a weld defect as seen on page 68 as would a defect be sized) to the cavity (i.e. 93C, Boudereau).
In Reference to Claim 7

In Reference to Claim 8
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 5, wherein the end of the verification element (i.e. the finger gauge as taught by the Visual Inspection Handbook as seen on page 24 and 68) is tapered (i.e. the finger gauge as taught by the Visual Inspection Handbook as seen on page 24 and 68).
In Reference to Claim 9
Boudereau, as modified by the Visual Inspection Handbook, discloses an assembly comprising (i.e. gas turbine, see abstract of Boudereau) a bladed element of a turbine engine and a verification element (i.e. the finger gauge as taught by the Visual Inspection Handbook as seen on page 24 and 68), for implementing the method (i.e. gauging the defects of Boudereau) according to claim 1.
In Reference to Claim 10
Boudereau, as modified by the Visual Inspection Handbook, discloses the assembly according to claim 9, wherein the bladed element (i.e. 1 of Boudereau) is one 
In Reference to Claim 11
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 2, further comprising penetrant testing (i.e. as further taught by Boudereau, see col 5, ll 57-63) the bladed element (i.e. 1 of Boudereau).
In Reference to Claim 12
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 1, further comprising penetrant testing (i.e. as further taught by Boudereau, see col 5, ll 57-63) the bladed element (i.e. 1 of Boudereau) after (i.e. as further taught by Boudereau, see col 5, ll 57-63) the coating (i.e. 93CC of Boudereau) is deposited on the bladed element (i.e. 1 of Boudereau).
In Reference to Claim 14
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 5, wherein the end of the verification element comprises a lower angled edge (i.e. as seen on page 67 of the Visual Inspection Handbook) but does not explicitly teach a lower concave edge.
Regarding the limitations “the verification element comprises a lower concave edge” since applicant has not disclosed that having the verification element at the specific shape and dimensions solves any stated problem or is for any particular purpose above the fact that the verification element gauges the size of a non-conformity or defect and it appears that the verification element (i.e. such as a finger gauge) of the Visual Inspection Handbook would perform equally well with a shape and having the 
In Reference to Claim 15
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 5, wherein the end of the verification element comprises a lower angled edge (i.e. as seen on page 67 of the Visual Inspection Handbook) with the lower edge being oriented towards the side edges (i.e. as seen on page 67 of the Visual Inspection Handbook) but does not explicitly teach a lower convex edge.
Regarding the limitations “the verification element comprises a lower convex edge” since applicant has not disclosed that having the verification element at the specific shape and dimensions solves any stated problem or is for any particular purpose above the fact that the verification element gauges the size of a non-conformity or defect and it appears that the verification element (i.e. such as a finger gauge) of the Visual Inspection Handbook would perform equally well with a shape and having the dimensions as claimed by applicant, it would have been an obvious matter of design choice to modify the verification element of the Visual Inspection Handbook as modifying of the method of Boudereau by utilizing the specific shape and dimensions as claimed for the purpose of checking the size of a non-conformity or defect to be within or out of limits.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,509,736 to Boudereau et al. (Boudereau) in view of in view of Welder’s Visual Inspection Handbook, May 2013 (Visual Inspection Handbook) as applied to claim 1 above, and further in view of US Patent 5,890,274 to Clement et al. (Clement).
In Reference to Claim 13
Boudereau, as modified by the Visual Inspection Handbook, discloses the method according to claim 1, except explicitly, wherein the turbine engine is of an aircraft.
Clement is also related to a method for producing (i.e. see abstract) a metal bladed element (i.e. 20) in a turbine engine (i.e. as engine configured to hold turbine blade 4), as the claimed invention, and teaches wherein the turbine engine (i.e. as engine configured to hold turbine blade 4) is of an aircraft (i.e. see col 1, ll 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing a metal bladed element of a turbine engine of Boudereau wherein the turbine engine (i.e. of Boudereau) is of an aircraft (i.e. as taught by Clement), as it is noted that the use of a known technique (in this case the use of a turbine blade used in an aircraft as taught by Clement), to improve a similar devices (in this case the use of the turbine blade and turbine engine of Boudereau as modified to be in an aircraft so as to predictably and suitably to form the turbine engine) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show depositing wear material on turbine components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747